Citation Nr: 1017400	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-38 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to April 
1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In August 2009, the Board remanded this case so the Veteran 
could be scheduled for a hearing of his choosing at his local 
RO.  The Board finds that the RO completed the development 
requested in the August 2009 Board remand and complied with 
the remand instructions.  Stegall v. West, 11 Vet. App, 268 
(1998).

Concerning this, a video conference hearing was held on 
November 5, 2009 in Milwaukee, Wisconsin, before the 
undersigned sitting in Washington, DC, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e)(2) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is associated with the claims file.  At the time of 
his hearing, the Veteran submitted additional evidence with a 
waiver of his right to have the RO review this evidence in 
the first instance.  

The record reflects that the Veteran filed a claim seeking a 
total disability rating based on individual unemployability 
(TDIU) due to his service-connected disability in March 2005.  
In the October 2007 rating decision, the RO denied the 
Veteran's claim for TDIU and the Veteran did not appeal this 
decision.  However, during the November 2009 hearing, the 
Veteran's representative asked him whether he felt his 
symptoms of dysthymia, to include feelings of hopelessness, 
depression, anxiety and fatigue, sleep difficulty and memory 
problems, would allow him to hold down a job, to which the 
Veteran responded "...I can't figure anything out anymore."  
To the extent that this testimony reasonably raises once 
again a claim for TDIU, the Board notes that this matter has 
not been developed or adjudicated by the RO and, 
consequently, the appropriate avenue to address it is 
referral to the RO for consideration in the first instance.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); VAOPGCPREC 6-
96 (August 16, 1996); Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of issues not 
yet adjudicated by the RO).  Moreover, a TDIU claim is 
related, but not necessarily inextricably so, to a claim for 
an increased disability rating.  Parker v. Brown, 7 Vet. App. 
116, 118 (1994) (holding that rating given to a 
service-connected disability is related, but not necessarily 
inextricably, to a separate claim for TDIU); Holland v. 
Brown, 6 Vet. App. 443 (1994); Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994).  In this case, the Board can decide the 
matter of the schedular rating for PTSD without affecting the 
outcome of any adjudication by the RO on a claim for TDIU, if 
any, raised during the November 2009 Board hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained. 

2.  The Veteran's service-connected dysthymic disorder was 
productive of occupational and social impairment with 
deficiencies in most areas.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for an increased schedular evaluation of 70 percent, 
but not greater, for service-connected dysthymic disorder are 
met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code 9433 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that claimant is expected to provide.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted his claim for an 
increased rating in May 2006.  He was sent a letter in May 
2006 which notified him that, to substantiate a claim for 
increased compensation, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing his or her 
entitlement to increased compensation.  Specifically, he was 
informed in the letter of types of evidence that might show 
such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and 
tests; and statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner the disability had become worse.  These notice 
requirements were provided before the adjudication of the 
claim in July 2006, and therefore there was no defect with 
regard to the timing of the notice as to these requirements.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim, including VA and private treatment 
records, as well as Social Security Administration (SSA) 
records, and by affording him two VA examinations with 
respect to his claim for an increased disability rating for 
dysthymic disorder in June 2006 and in September 2007.  
Concerning this, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board notes that the same 
examiner  conducted both examinations and finds the above VA 
examination reports to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claims.  During 
both examinations, the examiner reviewed the Veteran's claims 
file, personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided 
the information necessary to evaluate the Veteran's 
disability under the applicable rating criteria.  
Consideration was also given to the available VA and non-VA 
treatment records.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination 
regarding the issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4).  

In addition, the Veteran was also provided the opportunity to 
testify before the Board in November 2009.  VA has further 
assisted the Veteran and his representative throughout the 
course of this appeal by providing them a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
the Veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal

II.	Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the 'present level' of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2009).  

Under the current scheduler criteria, Diagnostic Code 9433 
(for dysthymic disorder), is evaluated under the general 
rating formula used to rate psychiatric disabilities other 
than eating disorders.  38 C.F.R. § 4.130.  

The Veteran's dysthymic disorder is currently assigned a 50 
percent disability evaluation effective from March 9, 2005, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9433.  Under 
this formula, a 50 percent evaluation is for assignment when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships).  

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The use of the term 'such as' in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase 'such symptoms as,' followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to an evaluation in excess of 50 percent 
for his service-connected dysthymic disorder.  Although the 
Veteran does not meet all of the criteria set forth under 
Diagnostic Code 9433 for a 70 percent rating, it is not 
necessary that all of the particular symptoms described in 
the rating criteria for a particular degree of disability be 
present.  See Maurehan, supra. 

With regard to social impairment, the Veteran has been 
married three times and divorced twice, and has two children 
with whom he does not have a relationship.  The Veteran 
maintains that he and his third wife had a strained marriage 
as a result of his dysthymic symptoms.  During his June 2006 
VA examination, the Veteran reported that he had extreme 
difficulty sleeping, that he manages to sleep for only a few 
hours a night, and wakes himself up throughout the night 
either due to his snoring, or as a result of his restless 
sleep patterns.  The Veteran reported that he and his wife 
had not slept in the same bed for some time due to his 
fidgety sleep habits.  

In a June 2006 statement, the Veteran's then wife wrote that 
her husband was depressed a majority of the time, and that 
she constantly had to repeat things to him or remind him of 
plans they had because of his forgetfulness.  She also stated 
that she does not share the same bed as her husband because 
he talks and yells during his sleep and moves around hitting 
her with his arms thereby awakening her.  

The physician noted that the Veteran was awake, alert and 
oriented and appeared well-dressed and groomed for the 
examination.  She observed that he continued to have impaired 
and restless sleep with frequent leg movements, and commented 
that the Veteran's lack of energy, level of fatigue and 
impaired sleep were "out of proportion to what is typically 
seen with dysthymic disorder."  The physician further noted 
that the Veteran likely had sleep apnea, which contributed to 
his present symptoms.  The physician diagnosed the Veteran 
with dysthymic disorder and assigned him a Global Assessment 
of Functioning score of 55.  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)(DSM-IV), which VA has 
adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score 
of 51-60 reflects moderate symptoms (flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  

In August 2006, the Veteran underwent a sleep study test, the 
results of which reflect his sleep architecture to be normal, 
and show that he does not suffer from significant sleep 
disordered breathing or from a primary sleep disorder.  
However, it is unclear from some of the Veteran's other VA 
records whether or not the Veteran's sleep difficulties are 
intertwined with his dysthymic disorder.  The Board notes 
that when it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
disability, such signs and symptoms shall be attributed to 
the service-connected disability.  See 38 C.F.R. § 3.102 
(2008); Mittleider v. West, 11 Vet. App. 181 (1998) citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so).

During his September 2007 VA examination, the Veteran stated 
that he was feeling more depressed on a regular basis, and 
when asked about his mood, he responded that he "just 
[doesn't] care, everything is going to pieces."  The Veteran 
stated that he and his wife were going through financially 
difficult times, and could potentially lose their home.  He 
expressed his feelings of hopelessness regarding this 
situation.  The Veteran maintained that he did not have any 
significant hobbies or enjoyment of activities, and he 
continued to sleep a lot and feel restless and fatigued 
during the day.  When asked if he had had any suicidal 
thoughts, he stated that "you always have that thought" but 
denied any plan or intent for self-harm.  The Veteran did 
state that he attempted suicide years ago, but affirmed that 
he currently did not have these same thoughts or intentions.  
The Veteran also explained that he has a difficult time 
remembering things, and his employer and wife have to create 
lists to ensure that he accomplishes his tasks.  

The examiner noted that the Veteran held minimal eye contact 
and fell asleep twice during the examination.  She also 
observed that the Veteran had significant memory and 
concentration problems, and while the Veteran was fully 
oriented, he did have some speech latency and an overall 
slowed speech.  The examiner noted no homicidality, psychosis 
or delusional behavior, but did find that the Veteran showed 
increased depressive symptoms reaching the proportions of a 
major depressive disorder.  Based on the examiner's 
assessment, the Veteran's symptoms include a depressed mood, 
anhedonia, sleep disturbance, concentration and memory 
complaints and low energy.  The examiner opined that in the 
absence of any known primary sleep disorder, it is at least 
as likely as not that the Veteran's significant sleep 
difficulty and memory and concentration problems were related 
to his dysthymic disorder and major depressive disorder.  The 
examiner further concluded that the Veteran's major 
depression signs and symptoms had resulted in deficiencies in 
the Veteran's work, school, family relations, judgment, 
thinking and mood and lowered the Veteran's GAF score from 55 
to somewhere between 50 to 55.  According to DSM-IV, GAF 
scores ranging from 41 to 50 indicate serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  

In a March 2008 statement, the Veteran asserts that he had 
not been able to sleep with his wife because he fights, 
cries, talks, screams and throws punches.  He states that he 
falls asleep while talking to people, and has to have lists 
in order to remember things he needs to do and tasks he must 
accomplish.  

With regard to industrial impairment, the record reflects 
that the Veteran has been volunteering at the campground 
where his trailer is parked, in exchange for being able to 
keep his trailer parked there for free.  During his November 
2009 video conference hearing, the Veteran testified that he 
had not held a full-time paid position upon injuring his back 
in 1996.  His duties include either working in the store 
operating the cash register or serving as a camp host.  The 
Veteran asserts he can handle operating the cash register 
without major difficulty, except when new problems arise, 
such as processing a payment on a new type of credit card, 
tasks which take him awhile to catch on to.  In a September 
2007 statement, the camp director indicated that the Veteran 
volunteered at the camp as a host, and throughout the years, 
it had become apparent that he was becoming more and more 
forgetful necessitating that they leave him lists and notes 
regarding his tasks to serve as reminders.  The Veteran 
maintains that his difficulty concentrating interferes with 
his current work as well as his ability to do other work.  

VA treatment records dated from June 2009 to September 2009 
reflect that the Veteran sought treatment for his dysthymia, 
depression, and specifically for his suicidal thoughts.  
Based on these records, it appears that the Veteran and his 
wife were divorced but continued to live in the same 
residence.  The Veteran also began caring for his elderly 
mother, and felt an overall sense of hopelessness about his 
life situation.  The nurse commented that the Veteran's 
depressive symptoms were tied to his multiple stressors, 
including his financial and living situation, and assigned 
him a GAF score of 50.  It was noted in his June 2009 
outpatient reports that the Veteran appeared mildly 
disheveled for one of his appointments and reported 
experiencing feelings of anergia and amotivation.  It was 
further noted that he "has had intermittent suicidal 
ideation chronically" and admitted to looking "down the 
barrel of [his] gun last December."  However, the Veteran 
emphasized that he would not have access to guns until 
hunting season.  

During a July 2009 treatment visit, the Veteran completed a 
suicide assessment form, and marked that he felt hopeless 
about the future, had thoughts about taking his life, and 
that he did attempt to take his own life many years ago.  
During this visit, the Veteran expressed feeling down, 
hopeless and as though he had nothing to live for.  He was 
provided with the phone number for a suicide hotline at the 
end of his session.  In an August 2009 assessment form, the 
Veteran indicated that he has had thoughts about shooting 
himself but added that he did not have any current intention 
to shoot himself, and that his shotgun was in his friend's 
safe until deer season.  The Veteran further stated that he 
would not kill himself while his mother was alive, as he 
needs to take care of her.  Based on the social worker's 
assessment, the Veteran presented a moderate risk to himself, 
but the risk could increase if the Veteran's mother passed 
away.  It was further noted that other than his ex-wife and 
mother, the Veteran only interacted with one friend outside 
his family.  In a September 2009 treatment report, the 
Veteran showed continued signs of depression.  The physician 
noted that the Veteran remained a moderate risk to himself 
given his mood, and while he did not have access to weapons 
and had an obligation to care for his mother, his prognosis 
was poor.  

During his November 2009 hearing, the Veteran maintained that 
his dysthymic disorder symptoms were getting worse.  With 
respect to his impaired sleep, he explained that he can not 
relax enough to fall asleep, has difficulty sleeping every 
night, and constantly feels fatigued and tired as a result of 
not getting enough sleep.  The Veteran further contends that 
he has continual difficulty concentrating, that he is unable 
to care for himself and keep himself clean, and during his 
bouts of depression, he stays in bed and lies around the 
house for two to three days at a time not doing anything.  
The Veteran and his representative discussed the Veteran's 
increased suicidal ideation and the fact that the 
representative referred the Veteran to a suicide treatment 
program to seek help.  The Veteran testified that he has not 
held a full-time paid position since 1996, and when asked if 
he would be able to hold down a full-time job given his sleep 
difficulties, memory problems, and feelings of hopelessness, 
anxiety and depression, he responded that he "can't figure 
anything out anymore."  (See November 2009 hearing 
transcript, p. 13).  

The Board finds that in this case, the clinical evidence more 
closely approximates the level of occupational and social 
impairment contemplated by a 70 percent rating.  While some 
of the Veteran's symptoms, which include sleep impairment and 
memory loss, are covered by the 30 and 50 percent rating, the 
Board finds that the level of severity of the Veteran's 
symptoms warrants a higher disability rating.  By 
establishing one general formula to be used in rating more 
than 30 mental disorders, there can be no doubt that the 
Secretary "anticipated that any list of symptoms justifying 
a particular rating would in many situations be either under- 
or over-inclusive."  Mauerhan v. Principi, 16 Vet. App. 436, 
442.  The facts show that the Veteran's level of sleep 
impairment was extreme, causing him to fall asleep at any 
given time, even during his doctor's appointments.  In 
addition, the Veteran's wife and employer both provided 
statements concerning the Veteran's excessive memory loss.  

In addition to his sleep difficulties and impaired memory, 
the Veteran is suffering from continuous depression, anxiety 
and increased suicidal ideation all of which result in 
deficiencies in his physical health, work, family relations, 
thinking and mood.  This coupled with the fact that the 
Veteran has not been able to find a full-time employment 
position in nearly fourteen years and has difficulty handling 
certain responsibilities at his volunteer job, is reflective 
of criteria enumerated under the 70 percent evaluation for 
PTSD.  Suicidal ideation, near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively and difficulty adapting to 
stressful circumstances (including work or a worklike 
setting) are listed under the criteria for the evaluation of 
a 70 percent evaluation for PTSD.  In fact, as was noted 
above, the September 2007 VA examination report states that 
the Veteran's dysthymic disorder has caused deficiencies in 
most areas of his life.   

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximates a 
100 percent evaluation or higher.  In this regard, the Board 
notes that the Veteran's medical records do not contain 
evidence which support a finding that he has gross impairment 
in thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, or 
disorientation as to time or place.  The Board notes that VA 
treatment records dated June 2009 to September 2009 reflect 
the Veteran's suicidal ideation and his hearing testimony 
indicates that he has had serious thoughts  about hurting 
himself.  However, the Veteran has not carried out these acts 
and has not expressed an intent to carry out acts of self-
harm.  The record also establishes that the Veteran has 
maintained some steady relationships with his family members 
and does have a friend with whom he goes hunting with.  The 
record also reflects that he continues to perform his 
activities of daily living independently.  Therefore, the 
Board finds that the criteria for a 100 percent scheduler 
evaluation are not met, and a total scheduler evaluation is 
not warranted.  

Resolving reasonable doubt in the Veteran's favor as to the 
severity of his service-connected dysthymic disorder, the 
Board concludes that the criteria for a 70 percent evaluation 
are met.  However, the criteria for a 100 percent scheduler 
evaluation are not met as the Veteran continues to maintain 
some social relationships.  The GAF scores assigned reflect 
severe, but not totally incapacitating, dysthymic disorder.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
dysthymic disorder is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1)(2009).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available scheduler evaluations for that 
service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2009).  

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describes the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
'governing norms' (which include marked interference with 
employment and frequent periods of hospitalization).  

The Board concludes that the evidence shows that 
symptomatology associated with the Veteran's dysthymic 
disorder more nearly approximates the schedular criteria 
associated with a 70 percent disability rating for the entire 
appeal period.  Therefore, a staged rating is not in order as 
the Board finds that the 70 percent rating is appropriate for 
the entire appeal period.  

In light of the aforementioned evidence and with the 
application of the benefit of the doubt in the Veteran's 
favor, the Board finds that the Veteran's service-connected 
psychiatric disability picture more nearly approximates the 
criteria for a 70 percent evaluation under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9433 due to occupational 
and social impairment with deficiencies in most areas.  38 
C.F.R. § 4.7 (2009).  


ORDER

An increased evaluation for service-connected dysthymic 
disorder from 50 percent to 70 percent, but not higher, is 
granted, subject to laws and regulations governing an award 
of monetary compensation; the appeal is granted to this 
extent only.  





______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


